DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe on 03/03/2021.

The application has been amended as follows: 

IN THE CLAIMS

Claim 17 (Currently amended):  The sensor according to claim 16, wherein the ring-shaped spacer is between the fixture and a cylindrical vessel body.

Claims 19 is cancelled.

Claim 20 is cancelled.


Reasons for Allowance

Claims 1-3, 5-9, 12-18 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In claim 1, the specific limitations of "a third fillet at a joining portion between the electric wire and the fixture, wherein the third fillet does not contact the enclosed liquid" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-3, 5-9, and 14-18 are also allowed for depending on claim 1.


In claim 21, the specific limitations of "wherein the sensor further comprises a sensor body container in a lower surface of the columnar lid, and wherein the sensor body container is concaved upward and contains the sensor body" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.


Claims 12-13 are also allowed for depending on claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856